Citation Nr: 9921886	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  94-13 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.

2.  Entitlement to service connection for arthritis of the 
shoulders.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for anemia.

5.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June to 
September 1982, and from July 1986 to March 1993.
 
This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions 
issued in July 1993, December 1994, and February 1995 of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama, and St. Petersburg, Florida.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  Recent VA medical examinations and laboratory findings 
have failed to reveal disabilities of the shoulders and 
knees, along with anemia.



CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
disability of the knees, to include arthritis, is not well-
grounded.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998); Edenfield v. Brown, 8 
Vet. App. 284 (1995) (en banc).

2.  The claim for entitlement to service connection for a 
disability of the shoulders, to include arthritis, is not 
well-grounded.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Edenfield v. Brown, 
8 Vet. App. 284 (1995) (en banc).

3.  The claim for entitlement to service connection for 
anemia is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998); 
Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has come before the VA requesting service 
connection for migraine headaches, anemia, sinusitis, and 
arthritis of the knees and shoulders.  She maintains that 
these conditions either began while she was in service or 
were caused by her seven years of active duty.  Because the 
RO has denied her benefits for these conditions, she has 
appealed to the Board for review.

Under 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Moreover, per 38 C.F.R. § 3.310 (1998), a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered as part of the original decision.  Yet, before a 
determination is made on the merits of the claim, it must be 
decided as to whether that claim is well-grounded.

A well-grounded claim requires more than mere allegations; it 
must be plausible and with merit.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a 
claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in the developing 
of the facts pertinent to the claim.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the United States Court of Appeals for Veterans Claims, 
formerly known as the United States Court of Veterans 
Appeals, and hereinafter the Court, has observed that the 
statutory prerequisite of submitting a "well-grounded" 
claim "reflects a policy that implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay claims which--as well-grounded--
require adjudication. . . .  Attentiveness to this threshold 
issue is, by law, not only for the Board but for the initial 
adjudicators, for it is their duty to avoid adjudicating 
implausible claims at the expense of delaying well-grounded 
ones."  Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incident has resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A.  Disabilities of the Knees and Shoulders, to include 
Arthritis

The veteran contends that she suffers from disabilities both 
of the knees and the shoulders.  She maintains that she 
experiences pain and discomfort in both areas.  As a result 
of her contentions, the Board, in its August 1996 
Decision/Remand, requested that additional medical testing be 
accomplished in order to determine whether the veteran had 
current disabilities related to her military service.

In July 1997, per the Board's request, an orthopaedic 
examination was accomplished.  The results of that 
examination is listed below:

At the present time, her only complaint 
is that if she squats she has pain in 
both knees when she attempts to arise.  
She experiences occasional catches in 
both knees at which times they may give 
way.  However, she had no complaints of 
swelling, locking or crepitation.  There 
was no history of stiffness or limping 
favoring either extremity, and she has no 
functional restrictions, i.e., she can go 
up and down stairs, walk unlimited 
distances, and kneel without difficulty.

In the early 1990's she then noted the 
onset of pain in both shoulders and had 
been told that she had arthritis in both 
shoulders when she had her bone scan 
relative to her knees symptoms. . . . She 
has had no treatment for her shoulders 
since being discharged from the Army.  At 
the present time, she has absolutely no 
symptoms whatever in the shoulders, i.e., 
she denied any pain, stiffness or 
crepitation.

....

	. . . She walked with a normal gait 
and without limping favoring either lower 
extremity.  Both knees had a normal 
contour, and her Q-angles were normal. 
There was no evidence of a joint 
effusion.  There was no palpable 
tenderness about the joints.  Patella 
compression failed to elicit pain, and 
her patella apprehension sign was 
negative.  She had a full range of motion 
about both knees without any evidence of 
crepitation.  Both the collateral and 
cruciate ligaments were intact.  Her 
McMurray test was negative bilaterally.  
Her reflexes, sensation and circulation 
were intact throughout both lower 
extremities, and there was no evidence of 
any quadriceps atrophy.

Examination of the patient's shoulders 
reveal both shoulders to have a normal 
contour without any evidence of swelling.  
There was no tenderness about either 
shoulder, and she had a full range of 
painless motion about both shoulders 
without any evidence of crepitation.  Her 
impingement tests were negative and her 
drop arm test was negative.  Her 
reflexes, sensation and circulation were 
intact throughout both upper extremities.

X-ray films accomplished around the same time of the 
examination failed to reveal evidence of a disability, 
including arthritis, of either the knees or the shoulders.  
Although the veteran gave complaints of pain in both areas, a 
diagnosis of a specific disease, disability, or condition was 
not given.  In other words, objective findings indicative of 
a chronic disability or condition were not found.

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury and disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  It is true that the 
veteran was diagnosed in April 1993 with arthritis of the 
knees.  Yet, that same condition, as the Board as noted, has 
not been recently diagnosed.  Given the lack of clinical 
evidence that the veteran now suffers from ratable conditions 
of either the knees or the shoulders, the Board finds that 
the veteran has not presented a well-grounded claim in 
accordance with Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); see also Degmetich v. Brown, 104 F. 3d 1328 (1997).  
Rabideau stands for the principle that in order for service 
connection to be granted a current disability must be 
present.  If a disability does not presently exist, then the 
claim will not be plausible, and thus, not well-grounded.  

In this instance, there are only her statements in support of 
her claim and previous medical records.  Although the current 
medical records record the veteran's complaints of pain, 
those same records do not confirm the presence of either a 
condition.  Mere contentions of the veteran, no matter how 
well-meaning, without supporting evidence, do not constitute 
a well-grounded claim.  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  
Therefore, the claim fails and service connection for 
disabilities of the knees and shoulder, including arthritis, 
is denied.

B.  Anemia

In addition to the above contentions, the veteran also claims 
that she suffers from anemia.  As a result of this condition, 
she contends that she must take over-the-counter medications 
and that she is easily fatigued and lethargic.  She asks for 
VA compensation benefits for this condition.

Since service, the veteran has undergone various blood tests 
and examinations.  None of those examinations have revealed 
manifestations and symptoms indicative of anemia.  As stated 
above, for a claim to be well-grounded, there must be 
competent medical evidence of a current disability, the 
occurrence of a condition or disability while in service, and 
a nexus between an inservice injury and disease and a present 
disability.  Caluza v. Brown, 7 Vet. App. at 506.  Because 
there is a lack of clinical evidence that the veteran now 
suffers from anemia, the Board finds that the veteran has not 
presented a well-grounded claim in accordance with Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992); see also Degmetich v. 
Brown, 104 F. 3d 1328 (1997).  Rabideau stands for the 
principle that in order for service connection to be granted 
a current disability must be present.  If a disability does 
not presently exist, then the claim will not be plausible, 
and thus, not well-grounded.  

In this instance, there are only her statements in support of 
her claim.  The current medical records fail to authenticate 
the presence of anemia.  Mere contentions of the veteran, no 
matter how well-meaning, without supporting evidence, do not 
constitute a well-grounded claim.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 
(1993).  Therefore, the claim fails and service connection 
for anemia is denied.


ORDER

1.  Entitlement to service connection for a disability of the 
knees, to include arthritis, is denied.

2.  Entitlement to service connection for a disability of the 
shoulders, to include arthritis, is denied.

3.  Entitlement to service connection for anemia is denied.



REMAND

The RO has denied service connection for migraine headaches 
and sinusitis.  When the appealed claim originally came to 
the Board, the Board determined that additional medical 
information was needed concerning these two conditions.  Con-
sequently, the Board remanded the claim to the RO so that the 
veteran could be examined.  When the veteran's sinuses were 
examined in August 1997, the following diagnosis was given:

The patient likely has allergic rhinitis.  
She could also have migraine type variant 
[sinusitis].  This problem is not a 
direct result of the patient's service in 
the military but appears to have become 
manifest while in the military.

When examined by a neurologist with respect to her claim for 
service connection for migraine headaches, the examiner 
wrote:

This patient suffers some symptoms 
suggestive, although not conclusively, of 
migraine headaches.  The absence of 
visual changes argues against it being 
migraine, however, the hemicranal nature 
of these headaches, as well as the 
ability to be relieved by Butalbital and 
quietly resting are suggestive of 
migraine.

In both instances, after the RO reviewed the medical reports, 
the RO denied service connection for sinusitis and migraine 
headaches and then returned the claim to the Board.  Upon 
reviewing the documents prior to the Board's review, the 
veteran's accredited representative called into question the 
clarity, or lack thereof, of the statements made by the 
examiners.  After reviewing those documents, the Board 
agrees.

The VA [both the RO and the Board] must support its medical 
conclusions on the basis of independent medical evidence in 
the record or through adequate quotation from recognized 
treatises; it may not rely on its own unsubstantiated medical 
judgment to reject expert medical evidence in the record, but 
may reject a claimant's medical evidence only on the basis of 
other such independent medical evidence.  See Thurber v. 
Brown, 5 Vet. App. 119, 122 (1993); Hatlestad v. Derwinski, 3 
Vet. App. 213, 217 (1992) (Hatlestad II); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  "If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion 
[or] ordering a medical examination".  Colvin, supra; see 
Hatlestad II and Thurber, both supra; see also 38 U.S.C.A. 
§ 7109 (West 1991 & Supp. 1998); 38 C.F.R. § 20.901(a), (d) 
(1998).

It is the opinion of the Board that neither one of these 
examinations allow the Board to make a fair and honest 
assessment of the veteran's claim.  That is, after reading 
them both, the Board is unsure whether the veteran has either 
condition, whether the manifestations thereof overlap one 
another, and whether the conditions either began or were 
aggravated by her military service.  Thus, the Board believes 
that it has no choice but to remand the claim to the RO for 
additional medical testing and review.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The appellant should be afforded the 
appropriate VA examinations in order to 
determine whether the veteran now suffers 
from sinusitis and migraine headaches.  
Prior to the examination, the examiners 
must review the veteran's entire claims 
folder.  During the examinations, all 
indicated special studies should be 
accomplished and the examiner should set 
forth reasoning underlying the final 
diagnosis.  


The examiners are asked to provide 
answers to the following questions:

a.	(1)  Does the veteran suffer from 
sinusitis?
	(2)  Does the veteran suffer from 
allergic rhinitis?
	(3)  Does the veteran suffer from 
allergic rhinitis and sinusitis?

b.  Does the veteran suffer from migraine 
headaches?

c.  If the veteran experiences 
manifestations and symptoms suggestive of 
sinusitis and migraine headaches, are 
these symptoms and manifestations related 
to one another?

d.  Can it be concluded, based on all of 
the medical evidence of record, that the 
veteran does not suffer from either 
sinusitis or migraine headaches, and that 
either one of these conditions, if not 
the direct result of military service, 
did not manifest themselves while she was 
in service?  Why?

The examiners should express an opinion 
as to the etiology of any found condition 
and comment on whether the found 
condition(s) manifest themselves after 
the veteran's release from active duty in 
March 1993.  

Again, the entire claims folder and a 
copy of this Remand must be made 
available to and reviewed by the 
examiners prior to the examination.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examinations be typed or otherwise 
recorded in a legible manner for review 
purposes.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, the veteran and her accredited 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until she is contacted 
by the regional office.  The purpose of this REMAND is to 
ensure due process and to obtain additional clarifying 
medical evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), and Tirpak v. Derwinski, 2 Vet. App. 609 
(1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United States Court 
of Appeals for Veterans Claims, then known as the United States Court of Veterans Appeals (Court), held 
that the appellant in that case had not presented a well-grounded claim as a matter of law.  The Court pointed 
out that ". . . unlike civil actions, the Department of Veterans Affairs (previously the Veterans 
Administration) (VA) benefits system requires more than an allegation; the claimant must submit supporting 
evidence."  Tirpak, 2 Vet. App. at 611.


